Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       21-FEB-2019
                                                       08:01 AM
                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                LEONARD G. HOROWITZ and SHERRI KANE,
                      Petitioners/Complainants,

                                 vs.

         BRADLEY R. TAMM, as Executive Director of the
              Office of Disciplinary Counsel; and
              BRADLEY R. TAMM, LLLC, Respondents.
________________________________________________________________

                         ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Nakayama, Acting C.J., McKenna and Wilson, JJ., and
 Circuit Judge Ashford, in place of Recktenwald, C.J., recused,
   and Circuit Judge Wong, in place of Pollack, J., recused)

            Upon consideration of petitioners Leonard G. Horowitz
and Sherri Kane’s complaint against Bradley Tamm, Chief
Disciplinary Counsel for the Office of Disciplinary Counsel,
filed on December 14, 2018 (which this court construes as a
petition for writ of mandamus), the documents submitted in
support thereof, and the record, it appears that petitioners
fail to demonstrate that they have a clear and indisputable
right to the requested relief or that they lack alternative
means to seek relief.    Petitioners are not entitled to a writ of
mandamus.   See Kema v. Gaddis, 91 Hawaiʻi 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action).    Accordingly,
         IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
         DATED:   Honolulu, Hawaiʻi, February 21, 2019.
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Paul B. K. Wong
                                /s/ James H. Ashford




                                  2